On Petition for Rehearing.
PER CURIAM.
On application for rehearing, appellants criticize a portion of the opinion herein, viz., that the “Detroit” amendments “are drawn upon the hypothesis of the possible fcdiwre of the amendments which aim to abolish the mailers’ trade district union.” This language, being taken, as it may be, to deal with the chronology or order of the two proposals, is inaccurate. The “Detroit” amendments, in their draft, submission, attempted or threatened submission, were first in time. When, however, both propositions were brought before the court in the same proceeding, and comprehended in the decree, time or order of initiation became unimportant. The court was obliged to consider them pereisely as both parties insisted they should be; that is to say, on appellant’s side, if proposition 120 is valid, Detroit amendments become moot, but, if prop*696osition 120 be invalid, the Detroit amendments are good; whereas, on respondents’ side, Detroit amendments were challenged upon considerations arising on the proofs— regardless of the fate of “proposition 120.”
The motion for rehearing is denied.